Case 2:19-cv-03592-FMO-JEM Document 114 Filed 08/31/20 Page 1 of 1 Page ID #:1491
    1
    2
                                               JS−6
    3
    4
    5
    6
    7
    8
    9                       UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
    10
    11 RAFAEL ARROYO, JR.                           CASE NO:
                                                    2:19−cv−03592−FMO−JEM
    12                  Plaintiff(s),
               v.                                   ORDER DISMISSING ACTION
    13
         DENACO LLC , et al.                        WITHOUT PREJUDICE
    14
    15
    16                 Defendant(s).

    17
    18
    19         Having been advised by counsel that the above−entitled action has been settled,
    20    IT IS ORDERED that the above−captioned action is hereby dismissed without costs
    21    and without prejudice to the right, upon good cause shown within 45 days from the
    22    filing date of this Order, to re−open the action if settlement is not consummated.
    23    The court retains full jurisdiction over this action and this Order shall not prejudice
    24    any party to this action.

    25        IT IS SO ORDERED.
    26
         DATED: August 31, 2020                        /s/ Fernando M. Olguin
    27                                                Fernando M. Olguin
                                                      United States District Judge
    28
